Citation Nr: 1424827	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee strain with degenerative joint disease (DJD) prior to September 16, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain with DJD from September 16, 2013.

2.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION


The Veteran served on active duty from February 2003 to February 2004; from July 2005 to July 2007; and from October 2008 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which, among others, granted service connection for right knee strain, and tension headaches; and, assigned initial noncompensable ratings, effective October 28, 2009, the date following the Veteran's discharge from active duty.  The Veteran has appealed with respect to the propriety of the initially assigned ratings.  The Veteran also appealed non-compensable ratings that were assigned for neck and back disabilities; as well as the denial of service connection for right and left ear hearing loss, a respiratory disability, as well as hypertension.

In his June 2012 substantive appeal, the Veteran indicated that he was only appealing the tension headaches, right knee strain, left ear hearing loss, and hypertension.

In a December 2013 rating decision, the RO granted service connection for left ear hearing loss and hypertension.  As such, these matters are no longer before the Board.  The rating decision also assigned a 10 percent rating for the Veteran's right knee disability effective from September 16, 2013, the date of the most recent VA examination.  Despite the higher 10 percent rating established for the right knee disability, the Veteran has not been awarded the highest possible rating.  As a result, she is presumed to be seeking the maximum possible benefit and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims. A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  The Board notes that additional VA treatment records were added to Virtual VA.  Such records were considered in the most recent December 2013 supplemental statement of the case.  There is currently no evidence relevant to the Veteran in the Veterans Benefits Management Systems (VBMS) electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a compensable rating for tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the evidence reasonably shows the Veteran's right knee strain with DJD is manifested by painful, but noncompensable loss of motion, even when considering functional impairment on use; there is no ankylosis, instability or subluxation, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial 10 percent, and no higher, rating for right knee strain with degenerative joint disease have reasonably been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003-10, 5257, 5260, 5261 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right knee disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right knee disability was granted and an initial non-comprehensible rating was assigned in the June 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA treatment records from the VA Medical Center (VAMC) in Columbus, Missouri, have been obtained and considered.  Moreover, the Veteran's electronic file has also been reviewed and there are no additional treatment records added to the file that are pertinent to the Veteran's right knee disability claim.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, in February 2010, March 2012, and September 2013, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The examination reports contain sufficient evidence by which to evaluate the Veteran's right knee strain with degenerative joint disease in the context of the rating criteria.  Additionally, the Board notes that reexaminations will generally be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  See 38 C.F.R. § 3.327(a).  In the Veteran's case, the evidence does not indicate that there has been a material change in his right knee disability.  Therefore, the most recent VA examination is an adequate evaluation of the Veteran's disability and the mere passage of time does not require a reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim being decided on appeal.




II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Within 38 C.F.R. § 4.71a, there are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

The criteria of DC 5256 do not apply as there is no lay or medical evidence of ankylosis.

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The criteria of DCs 5258 and 5259 do not apply, as there is no history or current evidence of dislocation of semilunar cartilage or history of removal of semilunar cartilage.

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The criteria that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5262 do not apply as there is no history of impairment of the tibia and fibula involving malunion or nonunion.  38 C.F.R. § 4.71a, DC 5262.

The criteria of DC 5263 also do not apply as there is no lay or medical evidence of genu recurvatum.  38 C.F.R. § 4.71a, DC 5263.

Applying the criteria to the facts of this case, the Board finds that the evidence reasonably shows that for the entire appeal period the criteria for an initial 10 percent rating, and no higher, for service-connected right knee strain with degenerative joint disease have been met.  In this respect, the evidence reasonably shows that for the entire appeal period the Veteran's service-connected right knee disability is manifested by painful but noncompensable loss of motion, even when considering functional impairment on use; there is no ankylosis, instability or subluxation, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

Historically, the Veteran described a history of right knee pain.  On his initial VA C&P examination in February 2010, the Veteran described right knee pain.

On examination, the Veteran's right lower extremity demonstrated no joint swelling, effusion, deformity, giving way, instability, stiffness, weakness, dislocation, or locking.  The right knee demonstrated flexion from 0 to 140 degrees with no objective evidence of pain.  X-ray examination was interpreted as unremarkable.  The examiner diagnosed a right knee strain which had severe effects on the Veteran's daily activities to include chores, shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.

On VA C&P examination in March 2012, the Veteran reported that the weather bothers his knee.  He reported that his right knee is sore and stiff every day; he stated that his right knee does not lock up, however when he goes to stand up his right knee will start to give out.  He indicated that he is currently not receiving any treatment for his right knee.  The right knee demonstrated flexion to 140 degrees and extension to 0 degrees with full strength absent objective evidence of painful motion or additional motion loss with repetitive testing.  The Veteran's functional impairment was described as deformity absent other factors such as subjective report of pain on movement, less or more movement than normal, weakened movement, excess fatigability, incoordination, swelling, atrophy of disuse, instability of station, locomotion disturbance or interference with sitting, standing or weightbearing.  His anterior, posterior and medial-lateral instability was normal.  There was no evidence of patellar subluxation or dislocation.  The examiner noted that degenerative arthritis was documented.  X-ray of the right knee reveals mild medial compartment joint space narrowing.  The right knee disability was shown to impact the Veteran's ability to work in that the examiner noted that the Veteran should be limited to infrequent running, jumping, crawling, crouching, and kneeling to decrease the progression of degenerative changes in the knee.

On VA C&P examination in September 2013, the Veteran reported that he currently wears a brace on his right knee, and that it helps with the pain while he stands for his job as a security guard.  The right knee demonstrated flexion to 140 degrees and extension to 0 degrees with full strength absent objective evidence of painful motion or additional motion loss with repetitive testing.  The Veteran's functional impairment was described as pain on movement, and interference with sitting, standing or weightbearing.  His anterior, posterior and medial-lateral instability was normal.  There was no evidence of patellar subluxation or dislocation.  Other pertinent findings revealed anterior joint line and inferior patellar facet tenderness.  The Veteran reported that his right knee interferes with work in that he experiences pain with prolonged standing and walking.

Prior to September 16, 2013

The Board finds that diagnostic code 5257 does not apply as the February 2010 examination showed that there was no giving way, instability, or, dislocation of the right knee.   As noted, following a review of the evidence, and upon considering additional limitation of function due to factors such as pain (see 38 C.F.R. §§ 4.10, 4.40. 4.45, 4.59), the Board finds throughout the entire appeal period, the Veteran's right knee indicates a disability picture comparable to painful motion under diagnostic codes 5260 and 5261.  Indeed on the February 2010 VA examination, while the Veteran's range of motion testing was normal; the examiner noted that the Veteran's right knee had severe effects with just about all aspects of daily living.  Furthermore, on the March 2012 VA examination, the Veteran reported daily right knee pain, and an X-ray revealed mild medial compartment joint space narrowing.  Based on these factors, the Board finds that a 10 percent rating for the Veteran's right knee is warranted from the effective date of service connection for his right knee disability.  As noted in the paragraphs above, the Board has already considered and found inapplicable Diagnostic code sections 5256, 5257, 5258, 5259, 5262, and 5263.  


From September 16, 2013

The Board finds, however, that at no time during the appeal period has the Veteran's right knee disability warranted a rating in excess of 10 percent.

With respect to right knee motion, the Veteran has demonstrated active right knee motion from 0 to 140 degrees throughout the entire appeal period.  The VA clinical records do not further describe limitation of motion in terms of degrees of motion lost.  Overall, the clinical findings of record provide highly probative evidence against a compensable rating for the right knee disability based upon limitation of motion under DCs 5260 and/or 5261, showing right knee motion of 0 to 140.  The VA clinical records provide no direct evidence in support of the claim, and the Veteran himself has not expressed motion loss in terms of degrees.

With respect to right knee instability, VA C&P examination in March 2007 found no evidence of laxity.  The VA C&P examinations in March 2012 and September 2013 found that anterior, posterior and medial-lateral instability was normal with no evidence of patellar subluxation or dislocation.  The available VA clinical records do not include any clinical description of right knee instability during the appeal period.

Overall, the clinical findings of record provide strong evidence against a separate rating based upon instability under DC 5257 for the right knee, failing to show any clinical evidence of right knee instability or subluxation.  At his March 2012 examination, the Veteran described that when he goes to stand up his right knee starts to give way.  The Board finds that the clinical findings of VA clinicians of no clinical instability of the right knee hold greater probative weight than the Veteran's subjective perceptions, as these examiners possess greater training and expertise than the Veteran in evaluating knee instability or subluxation.  Additionally, physical testing of the knee was accomplished by the examiner.  

The Board also finds no basis to award a rating greater than 10 percent for right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes right knee pain which requires him to use a brace in order to help with the pain while standing.  He further reports increased pain symptoms on use (i.e., prolonged standing and walking).  The VA examiners found no objective evidence of painful motion or additional limitation of the right knee after repetitive physical testing.  

On this record, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261 based upon range of motion testing alone.  The Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  Even with consideration of the functional effects with use, the Board finds that further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

As noted above, there is no lay or medical evidence of ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  As such, the criteria of DCs 5256, 5258, 5259, 5262 and 5263 are not for application.

In so holding, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  However, the Board has placed greater probative weight to the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his right knee disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

III.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable as demonstrated by the range of motion studies as well as other testing, throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

"Because the VA disability rating schedule is designed to consider the disabling effect of disabilities separately, no single DC provision will adequately assess the variety of symptoms involved with multiple service-connected disabilities."  Johnson v. Shinseki, 26 Vet. App. 237 (2013) (en banc).  Thus, as to the question of "whether [38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple service-connected disabilities on a collective basis" the Court held that it did not.  Id. (noting that a concurring opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) that there should have been a determination of "whether the appellant's service-connected disabilities as a whole [sic] entitled [a Veteran] to [an extraschedular rating] under § 3.321(b)(1)" had never been adopted by the Court and concurring opinions are not binding on the Court" (citing Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other terms, an extraschedular rating may not be assigned for the cumulative impact of the service-connected disabilities herein at issue.

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability has had on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings. 

The evaluation of the right knee disability has included consideration of clinical findings such as limitation of motion that considers his pain, instability, subluxation, dislocated or removed semilunar cartilage, impairment of the tibia and fibula, genu recurvatum and ankylosis.  With respect to the knee disability, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of any additional factors which affect functional use.  And while the Veteran has stated that his knee pain interferes with his work, he has provided no details to explain how this is so.  The examiner in the most recent VA examination indicated that he should limit his activities to infrequent running, jumping, crawling, crouching, and kneeling to decrease progression of degenerative changes of the knees.  The Veteran worked as an entrance guard and was required to stand.  While standing would seem to have an impact on his service-connected right knee, when viewed in light of the schedular criteria compared to his range of motion and level of functional abilities, the rating criteria are deemed adequate.   t

VA's Schedule of Ratings provides criteria for higher schedular ratings but the Veteran has not met, or more closely approximated, the criteria for a higher schedular rating.  In short, the Board finds that the assigned schedular evaluation for right knee disability are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the Veteran is employed as a security guard.  Therefore, further consideration of TDIU at this time is unnecessary.


ORDER

An initial 10 percent rating for right knee strain with DJD prior to September 16, 2013 is granted.

A rating in excess of 10 percent for right knee strain with DJD from September 16, 2013 is denied.


REMAND

Unfortunately, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran is seeking an initial compensable rating for his service-connected tension headaches.  

Review of the record reveals the Veteran was last afforded a VA examination for his headache disability in March 2012.  During the examination, the Veteran reported that his headaches come and go.  He indicated that he has missed work a couple of times due to his headache disability.  The Veteran reported that if he has a headache, he will take an aspirin and lie down to take a nap.

The Veteran contends that his headaches are more severe than as reflected by the currently assigned noncompensable rating.  Indeed, in his June 2012 substantive appeal, the Veteran indicated that when he misses work because of a headache, he has to keep the shades closed and lie in complete silence.  He indicated that it was complete exhaustion and powerlessness.  

As noted, the Veteran underwent an examination in March 2012, 3 months prior to him submitting his June 2012 substantive appeal.  The Board notes, however, there is no indication that he described his headaches as complete exhaustion.  In fact, the examiner found that the Veteran did not experience prostrating headaches.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's statement that seems to indicate prostrating headaches, the Board finds that a new VA examination is necessary to determine the current severity his headaches.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his headaches.  In this regard, the Board notes that the most recent VA treatment records from the Columbia, Missouri, VA facility are dated in September 2011.  As such, the AOJ should obtain all outstanding VA treatment records dated from September 2011 to the present, as well as any other treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his headaches.  After obtaining any necessary authorization from the Veteran, all identified records, to include those from the Columbia VA facility dated from September 2011 to the present, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file; the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected headaches.  The claims file should be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.

The examiner should be advised that the Veteran's headaches are not classified as migraines and, therefore, he or she should opine whether such headaches more nearly approximate the below noted manifestations.  In this regard, examiner should describe all manifestations and symptoms of the service-connected headaches.  The examiner should assess the severity, frequency, and duration of the headaches.  Specifically, the examiner should indicate whether the Veteran experiences prostrating attacks or similar debilitating episodes and, if so, the length of such attacks and the frequency that such occur.  

In addition, the examiner is asked to address whether the Veteran's headaches are productive of severe economic inadaptability, and to provide supporting findings for conclusions reached in this regard.  The examiner should also describe the impact the Veteran's headaches have on his employability.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


